Judgments, Supreme Court, New York County (Renee A. White, J.), rendered January 14, 2003, convicting defendant, upon his plea of guilty, of attempted burglary in the first degree and two counts of burglary in the second degree, and sentencing *290him to a term of 6 years consecutive to two concurrent terms of 6 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). Defendant made no effort to elaborate on his conclusory assertion of innocence, which was contradicted by the plea allocution record. Therefore, the court was not obligated to make any inquiry.
We perceive no basis for reducing the sentence. Concur— Buckley, EJ., Marlow, Sullivan, Gonzalez and Sweeny, JJ.